  Case 15-19852         Doc 51     Filed 12/11/18 Entered 12/11/18 08:33:55              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-19852
         VICTOR T DOUGLAS
         MONICA R DOUGLAS
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/06/2015.

         2) The plan was confirmed on 08/12/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-19852             Doc 51         Filed 12/11/18 Entered 12/11/18 08:33:55                      Desc Main
                                             Document Page 2 of 4



Receipts:

         Total paid by or on behalf of the debtor                    $17,925.00
         Less amount refunded to debtor                                   $0.00

NET RECEIPTS:                                                                                           $17,925.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                        $4,000.00
    Court Costs                                                                      $0.00
    Trustee Expenses & Compensation                                                $794.24
    Other                                                                           $55.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,849.24

Attorney fees paid and disclosed by debtor:                            $0.00


Scheduled Creditors:
Creditor                                              Claim         Claim            Claim        Principal       Int.
Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE AUTO FINANCE                Secured        7,625.00     13,851.84        13,851.84      10,481.96    1,465.10
CAPITAL ONE AUTO FINANCE                Unsecured      6,213.00            NA               NA            0.00        0.00
CCS/CORTRUST BANK                       Unsecured         316.00           NA               NA            0.00        0.00
CITY OF CALUMET CITY                    Unsecured      1,012.00       3,677.50         3,677.50           0.00        0.00
CITY OF CALUMET CITY                    Unsecured         250.00           NA               NA            0.00        0.00
CITY OF CALUMET CITY                    Unsecured         250.00           NA               NA            0.00        0.00
CITY OF CALUMET CITY                    Unsecured         250.00           NA               NA            0.00        0.00
CITY OF CALUMET CITY                    Unsecured         250.00           NA               NA            0.00        0.00
CITY OF CALUMET CITY                    Unsecured         250.00           NA               NA            0.00        0.00
CITY OF CALUMET CITY                    Unsecured         250.00           NA               NA            0.00        0.00
CITY OF CALUMET CITY                    Unsecured         165.00           NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured               5,000.00       4,888.00         4,888.00           0.00        0.00
COMMONWEALTH EDISON                     Unsecured         500.00      1,152.12         1,152.12           0.00        0.00
CREDIT ACCEPTANCE CORP                  Unsecured      6,477.00       4,878.99         4,878.99           0.00        0.00
CUSTOM COLLECTION SERVICES INC Unsecured                  170.00        170.29           170.29           0.00        0.00
ER Solutions/Convergent Outsourcing, IN Unsecured         647.00           NA               NA            0.00        0.00
IC SYSTEMS                              Unsecured          75.00           NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE                Unsecured           0.00      4,294.66         4,294.66           0.00        0.00
INTERNAL REVENUE SERVICE                Priority             NA       1,853.81         1,853.81      1,128.70         0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured                   508.00           NA               NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured                   904.00        904.57           904.57           0.00        0.00
MIDLAND CREDIT MANAGEMENT IN Unsecured                    375.00           NA               NA            0.00        0.00
MIDLAND FUNDING                         Unsecured      1,826.00       1,826.10         1,826.10           0.00        0.00
NICOR GAS                               Unsecured         300.00        400.24           400.24           0.00        0.00
NUVELL CREDIT CO LLC                    Unsecured     11,215.00            NA               NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO             Unsecured         400.00        629.30           629.30           0.00        0.00
PEOPLES GAS LIGHT & COKE CO             Unsecured         234.00           NA               NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO             Unsecured         120.00           NA               NA            0.00        0.00
PORANIA LLC                             Unsecured            NA         350.00           350.00           0.00        0.00
RUTH BRITTON                            Unsecured      1,166.00            NA               NA            0.00        0.00
SPRINT NEXTEL                           Unsecured      2,249.00       2,249.31         2,249.31           0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-19852       Doc 51     Filed 12/11/18 Entered 12/11/18 08:33:55                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim        Principal       Int.
Name                             Class    Scheduled        Asserted      Allowed         Paid          Paid
TSI 980                       Unsecured         213.00             NA           NA             0.00        0.00
US DEPT OF ED NELNET          Unsecured      5,278.00       11,349.60     11,349.60            0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured      2,634.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured      2,207.00              NA           NA             0.00        0.00
VILLAGE OF BURNHAM PT         Unsecured         250.00             NA           NA             0.00        0.00
VILLAGE OF DOLTON             Unsecured         200.00          200.00       200.00            0.00        0.00
VILLAGE OF HAZEL CREST        Unsecured         200.00             NA           NA             0.00        0.00
WOW INTERNET & CABLE          Unsecured         490.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00                $0.00                  $0.00
      Mortgage Arrearage                                  $0.00                $0.00                  $0.00
      Debt Secured by Vehicle                        $13,851.84           $10,481.96              $1,465.10
      All Other Secured                                   $0.00                $0.00                  $0.00
TOTAL SECURED:                                       $13,851.84           $10,481.96              $1,465.10

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00              $0.00                  $0.00
       Domestic Support Ongoing                              $0.00              $0.00                  $0.00
       All Other Priority                                $1,853.81          $1,128.70                  $0.00
TOTAL PRIORITY:                                          $1,853.81          $1,128.70                  $0.00

GENERAL UNSECURED PAYMENTS:                          $36,970.68                    $0.00               $0.00


Disbursements:

       Expenses of Administration                            $4,849.24
       Disbursements to Creditors                           $13,075.76

TOTAL DISBURSEMENTS :                                                                        $17,925.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-19852         Doc 51      Filed 12/11/18 Entered 12/11/18 08:33:55                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
